DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager et al 6,738,563 (hereinafter Hager).
Regarding claim 1, Hager discloses an antenna return loss compensation apparatus of a radar (see figs. 6 and 23), the apparatus being used for a radar apparatus for 5vehicle (see figs. 1a and 1b, 23, and 24, col. 18, lines 25-54) and comprising: a compensation information calculator configured to calculate return loss compensation information for compensating for a frequency-band based antenna return loss (signal fade detector 632 generates quality factors Q, see fig. 23, col. 17, line 66 – IN, see fig. 23, col. 17, lines 54-62 and col. 18, lines 9-10) that is reflected from an object and is received, so as to generate a final reception signal (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12).  
Regarding claim 2 as applied to claim 1, Hager further discloses 15wherein the compensation information calculator obtains a change in a magnitude (amplitude) of a reception signal for each frequency, and performs inverse-compensation on the reception signal using the obtained change, so as to 20generate the final reception signal (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12).  
Regarding claim 3 as applied to claim 2, Hager further discloses wherein the compensation information calculator calculates envelope information from a waveform of the reception signal, and 47generates the return loss compensation information corresponding to the envelope information (see fig. 24, col. 18, line 55 – col. 19, line 3).  
	Regarding claim 7 as applied to claim 1, Hager further discloses wherein the return 5loss compensator amplifies a magnitude of the reception signal by an amount corresponding to the return loss compensation information, so as to generate the final reception signal (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12).  
	Regarding claim 8, Hager discloses a10 radar apparatus (see figs. 6 and 23), comprising: an antenna unit comprising one or more transmission antennas and one or IN, see fig. 23, col. 17, lines 54-62 and col. 18, lines 9-10) that is reflected from an object and is received so as to generate 20a final reception signal, in order to compensate for a return loss of an antenna caused by the antenna unit (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12); and a signal processor configured to process the final reception signal generated via compensation performed by the return loss compensation apparatus, so as to obtain 25information associated with the object (233, see figs. 6 and 23, col. 6, lines 22-26).  
	Regarding claim 9 as applied to claim 8, Hager further discloses wherein the compensation information calculator obtains a change in a magnitude (amplitude) of a reception signal for each 5frequency, and performs inverse-compensation on the reception signal using the change, so as to generate the final reception signal (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12).
	Regarding claim 10 as applied to claim 9, Hager further discloses wherein the 10compensation information calculator calculates envelope information from a waveform of the reception signal, and generates the return loss compensation information corresponding to the envelope information (see fig. 24, col. 18, line 55 – col. 19, line 3).  
claim 14 as applied to claim 8, Hager further discloses 15wherein the return loss compensator amplifies a magnitude of the reception signal by an amount corresponding to the return loss compensation information, so as to generate the final reception signal (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12).  
	Regarding claim 15, Hager discloses a return loss compensation method of a radar (see figs. 6 and 23), the method being used for a radar apparatus for vehicle (see figs. 1a and 1b, 23, and 24, col. 18, lines 25-54) and comprising:  51compensation information calculation that calculates return loss compensation information for compensating for a frequency-band based antenna return loss (signal fade detector 632 generates quality factors Q, see fig. 23, col. 17, line 66 – col. 18, line 8); and return loss compensation that applies the return loss 5compensation information to a reception signal that is reflected from an object and is received (ΦIN, see fig. 23, col. 17, lines 54-62 and col. 18, lines 9-10), so as to generate a final reception signal (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12).  
Regarding claim 16 as applied to claim 15, Hager further discloses wherein the compensation 10information calculation comprises: obtaining a change in a magnitude (amplitude) of a reception signal for each frequency; and performing inverse-compensation on the reception signal using the change so as to generate the final reception signal (Φout is provided from Qfade and Φ, see figs. 23 and 24, col. 17, line 66 – col. 19, line 12).  
Regarding claim 17 as applied to claim 16, Hager further discloses wherein the compensation information calculation comprises: calculating envelope information from .  
Allowable Subject Matter
Claims 4-6, 11-13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4-6, 11-13, 18, and 19, the novel features wherein the envelope 5information is obtained by extracting points each at which a gradient is 0 from the waveform of the reception signal, and connecting the points, wherein the 10compensation information calculator performs fast Fourier transform (FFT) on a flat signal having a constant frequency over time among reception signals so as to calculate an FFT power, calculates reception signal amplitude change information using the FFT power, and  15generates the return loss compensation information corresponding to the reception signal amplitude change information, and wherein the 20compensation information calculator performs sliding fast Fourier transform (FFT) on a chirp signal having a frequency increasing or decreasing over time among reception signals so as to calculate an FFT power, calculates reception signal amplitude change information 25using the FFT power, and generates the return loss 48compensation information corresponding to the reception signal amplitude change information are not taught, suggested, or made obvious by Hager or any other prior art of record, alone, or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al 8,392,134 discloses an antenna testing device and method comprising calculating return loss of standard antenna through a pre-adjusting analysis.
Banba 20080136728 discloses a signal processing circuit wherein the number of branched line parts is adjusted in such a manner that return loss in said signal path is brought close to 0.
Chukka et al 9,407,382 discloses positioning stub for mitigation of return loss during signal transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648